Citation Nr: 0302064	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  95-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer as 
proximately due to or the result of nicotine dependence 
incurred during military service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which entitlement to service 
connection for lung cancer was denied.

The veteran had a personal hearing at the RO before a hearing 
officer in October 1994.  In April 1999, the Board denied 
service connection for lung cancer as incurred during active 
military service and as proximately due to or the result of 
smoking cigarettes during service.  The Board remanded the 
veteran's claim for entitlement to service connection for 
lung cancer as proximately due to or the result of nicotine 
dependence incurred during active military service.  The 
Board ordered that the veteran undergo another VA examination 
and instructed the RO to adjudicate the veteran's claim for 
entitlement to service connection for nicotine dependence.  

A November 2002 rating decision issued by the St. Petersburg 
RO stated that the veteran's claim for entitlement to service 
connection for nicotine dependence was denied.  The veteran 
was informed of this action by a letter dated November 8, 
2002, and was provided with his appellate rights.  In 
addition, the veteran was provided with a supplemental 
statement of the case concerning the issue now before the 
Board on appeal.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2. The veteran's current disability from lung cancer is not 
due to nicotine dependence incurred during his active 
military service.


CONCLUSION OF LAW

Service connection for lung cancer proximately due to or the 
result of nicotine dependence during active service is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Lung Cancer Due to 
Nicotine Dependence 

Generally, service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection is warranted where the 
evidence shows that a disability is proximately due or the 
result of an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In this case, as noted above, the Board has denied 
entitlement to service connection for lung cancer on the 
bases that it was not incurred during active military service 
and that it was not proximately due to or the result of 
smoking cigarettes during service.  The remaining question 
before the Board is whether the veteran's lung cancer is 
proximately due to or the result of nicotine dependence 
incurred during his military service.

The Board must determine if there is competent evidence to 
show that the veteran's lung cancer is proximately due to or 
the result of nicotine dependence that  he asserts was 
incurred during active military service.  For claims filed 
prior to June 9, 1998, service connection may be granted for 
a disability if injury or disease resulted from tobacco use 
while in active military service.  See VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93).  The veteran filed his claim for service 
connection for lung cancer, on the basis of nicotine 
dependence, in March 1993.    

The Board notes that in VAOPGCPREC 2-93 (Jan. 13, 1993), the 
VA General Counsel held that: (1) a determination of whether 
nicotine dependence could be considered a disease or injury 
for disability compensation was an adjudicative matter to be 
made based on accepted medical principles; and (2) service 
connection could be established for a disability or death if 
the evidence established that the underlying disease or 
injury was caused by tobacco use during service.  See 
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).

In VAOPGCPREC 19-97 (May 13, 1997), the VA General Counsel 
indicated that two medical questions arise in cases where 
secondary service connection for a tobacco-related disability 
is sought: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) was the nicotine dependence 
which arose during service considered the proximate cause of 
disability occurring after service.  With regard to the first 
question, the determination of whether the veteran is 
dependent upon nicotine is a medical issue.  If it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, it must then be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability upon which occurred after service.  A 
supervening cause of the disability or death would sever the 
causal connection to the onset of nicotine dependence in 
service.  See VAOPGCPREC 19-97 (O.G.C. Prec. 19-97). 

In VAOPGCPREC 19-97, the VA General Counsel prepared the 
response to an inquiry as to under what circumstances service 
connection may be established for tobacco-related disability 
or death on the basis that the disability was secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  The opinion stated that while 38 C.F.R. § 
3.310 provides for "secondary service connection", if a 
claimant could establish that a disease or injury resulting 
in disability was a direct result of tobacco use during 
service (e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to, for example lung cancer) that service 
connection may be established without reference to section 
3.310(a).

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence. 

The veteran's service medical records do not list any 
complaint, treatment, or diagnosis of nicotine dependence or 
of lung cancer.

In an October 1997 statement, the veteran admitted that he 
smoked prior to entering service.  An additional October 1997 
statement from the veteran's private physician, Dr. Lipson 
states that the veteran smoked prior to service in 1943 but 
opines that he "became nicotine dependent during his active 
military career."  The record also contains multiple 
opinions that the veteran's lung cancer is related, in 
general, to his smoking tobacco.  

A June 1999 examination report notes that the veteran had 
nicotine dependency during service and a history of smoking 
before enlistment.  In a March 2001 VA examination report, 
the examiner opines that it is as least as likely as not that 
the veteran was nicotine-dependent prior to entering service.  
The examiner also noted that nicotine dependence constitutes 
chronic utilization of tobacco. 

The Board acknowledges the veteran's complaints of lung 
cancer in the October 1994 hearing transcript and an October 
1997 statement.  However, the veteran has not demonstrated 
that he has the medical expertise that would render competent 
his statements as to the relationship between his disability, 
his nicotine dependence, and his active military service.  
His opinion alone cannot meet the burden imposed by 38 C.F.R. 
§§ 3.303 and 3.310 with respect to the relationship between 
events incurred during service and his current complaints of 
lung cancer.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

Essentially, the VA Office of General Counsel has held that 
in order to establish a claim of entitlement to service 
connection as secondary to nicotine dependence use during 
service, a claimant must show: (1) medical evidence of the 
incurrence of nicotine dependence during service and (2) 
medical evidence showing that the claimed disability was 
causally related to the veteran's tobacco use during service, 
as distinguished from any tobacco use before or after 
service.  In this case, the veteran has contended that he 
became addicted to nicotine in service, and that this 
resulted in his developing lung cancer.  Medical evidence 
shows that the veteran suffers from a current disability of 
lung cancer.  However, the Board notes that the veteran is 
not service-connected for any condition associated with 
tobacco use, including nicotine dependence.  In fact, service 
connection for nicotine dependence was denied by a rating 
decision in November 2002, of which the veteran was informed 
by a letter dated November 8, 2002, together with his 
appellate rights.  The record before the Board, however, does 
not indicate that the veteran has appealed the denial of 
service connection for nicotine dependence.  Consequently, 
that decision must be treated as final.

Moreover, in reviewing the evidence of record, there is no 
competent medical evidence that shows that the veteran became 
nicotine dependent during service or that there is a causal 
connection between nicotine dependence and the claimed 
disability of lung cancer.  In the March 2001 VA examination 
report, the examiner explicitly stated that it was as least 
as likely as not that the veteran was nicotine-dependent 
prior to entering service.  

The Board acknowledges Dr. Lipson's October 1997 statement, 
which opines that the veteran became nicotine dependent 
during service and indicates that he smoked from 1943 to 
1972.  However, the Board considers this opinion less 
probative than the VA opinion because in Dr. Lipson's 
statement there is no indication that he reviewed the 
veteran's service medical records or other medical history; 
he also does not indicate the basis for his opinion.  This 
makes it impossible to evaluate the opinion.  A medical 
opinion is rejected as "immaterial" where there is no 
indication that the physician had reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).    

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
lung cancer and nicotine dependence incurred in service, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The Board finds that the 
veteran's claim for service connection for lung cancer 
proximately due to or the result of nicotine dependence 
incurred during active military service must be denied.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for lung cancer as 
proximately due to or the result of nicotine dependence 
incurred during active military service.  The appellant has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in October 2002 and a Supplement Statement of the Case 
issued in November 2002, which notified the veteran of the 
type of evidence necessary to substantiate his claim.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  The Board concludes that 
sufficient evidence to decide the claim has been obtained and 
that any defect in the notice and development requirements of 
the VCAA that may exist in this instance would not be 
prejudicial to the veteran.
 

ORDER

Service connection for lung cancer as proximately due to or 
the result of nicotine dependence incurred during active 
military service is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

